





Exhibit 10.36
FIRST AMENDMENT TO LEASE AGREEMENT
THIS FIRST AMENDMENT TO LEASE AGREEMENT, dated as of December 29, 2015 (this
“Amendment”), is made by and between WF-FB NLTX, LLC, a Delaware limited
liability company (“Landlord”), and FARMER BROS. CO., a Delaware corporation,
(“Tenant”). Capitalized terms used but not otherwise defined in this Amendment
have the respective meanings assigned to such term as in the Lease (as defined
below).
WHEREAS, Landlord and Tenant are the current parties to that certain Lease
Agreement dated as of July 17, 2015 (as amended, supplemented or otherwise
modified, the “Lease”).
WHEREAS, Landlord and Tenant desire to amend Exhibit D to the Lease to extend
the date for delivery and approval of: i) the Construction Contracts, ii) the
Plans and Specifications, iii) the Final Budget, and iv) the Estimated
Completion Date.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Landlord and Tenant hereby covenant and agree as
follows:    
1.Section 2(a) of Exhibit D to the Lease is hereby amended and restated in its
entirety as follows:
“a.     On or before the Effective Date, Tenant has submitted to Landlord true,
correct and complete copies of the preliminary design drawings and
specifications described in Schedule 1-A attached hereto (the “Preliminary
Plans”) and the Preliminary Budget attached hereto as Schedule 1-B, each of
which have been reviewed and approved by Landlord. On or before February 28,
2016 Tenant shall have submitted to Landlord, and Landlord shall have approved
(which approval shall not be unreasonably withheld, conditioned or delayed), (i)
the Construction Contracts, (ii) the final construction drawings and plans and
specifications, based on the Preliminary Plans, for the to-be-developed
Construction Project as provided in the Construction Contracts (the “Plans and
Specifications”); (iii) the Final Budget, (which must be based on the
Preliminary Budget and may not exceed the total amount of Construction Costs
outlined in the Preliminary Budget), and (iv) the estimated date of Substantial
Completion of the Construction Project (the “Estimated Completion Date”), which
Estimated Completion Date may not be later than December 31, 2016. If Tenant
elects in its sole and absolute discretion to acquire any payment and
performance bonds securing any of the Construction Contracts, Tenant shall name
Landlord as a dual obligee thereunder.”
2.No Other Amendment. Except as amended by the foregoing, the Lease remains in
full force and effect. Nothing in this Amendment shall be construed as altering
the definition of “Scheduled Completion Date” in Exhibit D to the Lease. This
Amendment shall, upon its execution and delivery, constitute a part of the
Lease.
3.Conditions. This Amendment shall not be effective until Landlord shall have
received counterparts of this Amendment duly executed by Tenant.
4.Estoppel; Representations and Warranties. Landlord and Tenant make the
following representations and warranties, which representations and warranties
shall survive the execution and delivery hereof:
a.
The Lease remains in full force and effect;

b.
The Lease and this Amendment have been duly authorized, executed and delivered
by Landlord and Tenant, constitute legal, valid and binding obligations of
Landlord and Tenant, and do not violate any provisions of any agreement or
judicial order to which Landlord or Tenant is a party or to which it is subject.



1



--------------------------------------------------------------------------------





5.Governing Law. This Amendment shall be governed by, and construed in
accordance with the same laws governing the Lease.
6.Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by fax or electronic mail
shall be effective as delivery of an original executed counterpart of this
Amendment.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




2


LEGAL02/36078923v2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
                        
LANDLORD:


WF-FB NLTX, LLC,
a Delaware limited liability company




By:    /s/ John D. Altmeyer______
Name:    John D. Altmeyer
Title:    Manager














































































First Amendment to Lease

--------------------------------------------------------------------------------





TENANT:


FARMER BROS. CO.,
a Delaware corporation




By: /s/ Barry C. Fischetto__________________________
Name:__BARRY C. FISCHETTO_____________________
Title: _SVP Operations, Farmer Brothers_______________




First Amendment to Lease